      Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 1 of 13




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                               CIVIL CASE #:

 V.                                                     1:18-CV-08653-VEC

 GOODMAN                                                JUDGE VALERIE E. CAPRONI



 PLAINTIFF’S FIRST VERIFIED STATEMENT IN RESPONSE TO DEFENDANT’S
           ANTI-SLAPP MOTION TO STAY PROCEEDINGS - ECF No. 239

Plaintiff now provides the verified statement and declaration in support of Plaintiff’s response to

the pending “ANTI-SLAPP” motion filed by the Defendant as ECF document no. 239. This

instant document is filed for use in the Court’s determination of facts and documents supported

by affidavits in considering an “ANTI-SLAPP” motion pursuant to New York C.P.L.R.

3211(11)(g) and Section 76(a)(1) of the New York Civil Rights Law.

Artifacts contained herein and are certified under the penalties of perjury as truthful. All

representations included herein are truthful and accurate reproductions of the original sources.

A Certificate of Service appears on the LAST page of this pleading.

Signed this thirteenth (4/13) day of April, 2021.

                                     Respectfully,




                                     D. Geo. Sweigert
                                                                       D. GEORGE SWEIGERT
                                                                        GENERAL DELIVERY
                                                                      NEVADA CITY, CA 95959
                                                          SPOLIATION-NOTICE@MAILBOX.ORG




                                                    1
     Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 2 of 13




                           DECLARATION OF THE PLAINTIFF


       The undersigned hereby swears and affirms that the following artifacts are truthful

representation so of the original source documents.

       On or about July 30, 2019 the individual known as Manuel Chavez, III of Carson City,

Nevada forwarded to the Plaintiff’s e-mail message mailbox over one hundred (100) e-mail

messages in which he was party.

       These e-mail messages forwarded to the Plaintiff included e-mail exchanges between the

Defendant and Mr. Chavez. Also included where e-mail messages exchanged with Robert David

Steele, Steven Biss, attorney to Steel, Beth “Blackburn” Bogaerts, Dean Fougere, Frank Bacon

(aka Tyroan Simpson), Tanya Cornwell and Nathan Stolpmen. All the aforementioned

individuals have been identified in one fashion or another as working in a conspiracy against the

Defendant.

       Displayed below are only the header information of these messages to provide some

context as to the parties the Defendant claims were part of a “monetized distributed decentralized

defamation campaign”. The entire body of these e-mail messages are available.

       According to the e-mail message sender, Manuel Chavez, III, aka “DEFANGO” these

same identical e-mail messages were sent to the Defendant. The Plaintiff is not included,

addressed, or identified in these e-mail messages. The forwarded e-mail messages to the

Plaintiff on 7/30/2019 contain copies of e-mail messages sent to the Defendant on July 2, 2019,

as seen below:



                                                2
     Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 3 of 13




Discussions in e-mail messages between Defendant and Manuel Chavez


 Below is a message forwarded to the Plaintiff that depicts e-mail message exchanges between
 Manuel Chavez, III (defango@gmail.com) and the Defendant
 (truth@crowdsourcethetruth.org).


 ---------- Forwarded message ---------
 From: Jason Goodman <truth@crowdsourcethetruth.org>
 Date: Wed, Jun 26, 2019 at 4:36 PM
 Subject: Re: That JCG Doc you Asked For
 To: Defango TV <defango@gmail.com>



 I will not, thanks



 On Jun 26, 2019, at 7:22 PM, Defango TV <defango@gmail.com> wrote:

 Please dont dox my other patreons

 On Wed, Jun 26, 2019, 5:56 AM Jason Goodman <truth@crowdsourcethetruth.org> wrote:
 It could be made up. I haven’t seen it either.

 On another note, there is an interesting angle I thought of with regard to Biss and a bar complaint. Can
 you please send me a screen capture or email that shows AMABiss signing up for your Patreon and
 showing Tanya’s email address. I will use this as evidence in a court filing and if the judge finds in my
 favor that this was improper conduct for Biss, that judge’s finding can be cited in a letter you would
 send to the VA state bar in your complaint against him.




 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jul 2, 2019 at 4:34 PM
 Subject: Re: arnon milchan
 To: Jason Goodman <truth@crowdsourcethetruth.org




                                                    3
    Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 4 of 13




Below is a message forwarded to the Plaintiff that depicts e-mail message exchanges between
Manuel Chavez, III (defango@gmail.com) and the Defendant
(truth@crowdsourcethetruth.org).

---------- Forwarded message ---------
From: Defango TV <defango@gmail.com>
Date: Tue, Jun 18, 2019 at 9:55 AM
Subject: Re: Stuff
To: Jason Goodman <truth@crowdsourcethetruth.org>


Ya they are not working together anymore after the biss screwed him. We both wanna take RDS out
now. He was under the spell for a while and now we have to deal with being a part of his nonsense.
Sucks

On Tue, Jun 18, 2019, 12:53 PM Jason Goodman <truth@crowdsourcethetruth.org> wrote:
I can help you do that. It might also be helpful to get David’s. So is he no longer working with
Steele? I saw Seaman appear by Skype in Steele’s child trrafficking tribunal

On Jun 18, 2019, at 12:51 PM, Defango TV <defango@gmail.com> wrote:

David already filed the complaint. I need to figure out how to do that correctly

On Tue, Jun 18, 2019, 12:48 PM Jason Goodman <truth@crowdsourcethetruth.org> wrote:
As former clients, you and Seaman are in the proper position to file bar complaints against Biss. I am
told, since I am technically opposing counsel in the suit, anything I send would be ignored.

On Jun 18, 2019, at 11:39 AM, Defango TV <defango@gmail.com> wrote:

You have some overlay with David Seaman. He was using a biss as lawyer till he fucked him.

---------- Forwarded message ---------
From: Defango TV <defango@gmail.com>
Date: Tue, Jun 18, 2019 at 11:38 AM
Subject: Stuff
To: <dseaman@gmail.com>




                                                    4
        Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 5 of 13




E-mail message header depicting e-mail messages to NATHAN STOLPMAN, aka Lift The

Veil.


 E-mail message header depicting e-mail messages to NATHAN STOLPMAN, (forwarded)
 aka Lift The Veil, lifttheveil@gmail.com and the Defendant truth@crowdsourcethetruth.org
 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jul 2, 2019 at 2:15 PM
 Subject: Fwd: Stealth (@SheepishWolf1) has added you to a group conversation on Twitter!
 To: Jason Goodman <truth@crowdsourcethetruth.org>, <lifttheveil411@gmail.com>, Esteban Trujillo
 de Gutierrez <ma91c1an@pm.me>




 E-mail message header depicting e-mail messages to NATHAN STOLPMAN (forwarded),
 aka Lift The Veil, lifttheveil@gmail.com and the Defendant truth@crowdsourcethetruth.org


 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jul 2, 2019 at 1:58 PM
 Subject: Fwd: Stealth (@SheepishWolf1) has sent you a Direct Message on Twitter!
 To: Jason Goodman <truth@crowdsourcethetruth.org>, <lifttheveil411@gmail.com>



E-mail message header depicting e-mail messages from DEAN FOUGERE, aka Titus Frost.


 E-mail message header depicting a forwarded e-mail message to the Defendant (forwarded) of
 an original e-mail message from Dean Fourge, aka TITUS FROST, at
 imperatortruth@startmail.com and Thomas Schoenberger at tstger13@gmail.com.

 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jul 2, 2019 at 1:24 PM
 Subject: Fwd: Hi Nathan and Titus
 To: Jason Goodman <truth@crowdsourcethetruth.org>


 ---------- Forwarded message ---------
 From: Titus Frost <imperatortruth@startmail.com>
 Date: Tue, Aug 14, 2018 at 3:21 AM
 Subject: Re: Hi Nathan and Titus
 To: Th Stg <tstger13@gmail.com>
 Cc: Defango <defango@gmail.com>, Nathan S <nstolpy@gmail.com>, Titus Frost
 <imperatortruth@startmail.com>


                                                 5
    Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 6 of 13




E-mail message header depicting e-mail messages to ROBERT DAVID STEELE.


E-mail message header depicting e-mail message to the Defendant (forwarded) of an original
message from Robert David Steele at robert.david.steele.vivas@gmail.com.

---------- Forwarded message ---------
From: Defango TV <defango@gmail.com>
Date: Tue, Jul 2, 2019 at 12:56 PM
Subject: Fwd: Creating Crypto Currency! Shocking NSA Paper From 1996 Describes Creating
Blockchain and Bitcoin
To: Jason Goodman <truth@crowdsourcethetruth.org>


---------- Forwarded message ---------
From: Robert Steele <robert.david.steele.vivas@gmail.com>
Date: Thu, Dec 21, 2017 at 4:33 PM
Subject: Fwd: Creating Crypto Currency! Shocking NSA Paper From 1996 Describes Creating
Blockchain and Bitcoin
To: Defango <Defango@gmail.com>




---------- Forwarded message ---------
From: Defango TV <defango@gmail.com>
Date: Tue, Jul 2, 2019 at 12:56 PM
Subject: Fwd: Is there a way for me to DELETE the Steemit account and its content?
To: Jason Goodman <truth@crowdsourcethetruth.org>


---------- Forwarded message ---------
From: Robert Steele <robert.david.steele.vivas@gmail.com>
Date: Sat, Dec 16, 2017 at 3:05 PM
Subject: Re: Is there a way for me to DELETE the Steemit account and its content?
To: Defango <defango@gmail.com>




                                                 6
     Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 7 of 13




 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jun 18, 2019 at 7:59 AM
 Subject: Fwd: what's your situation?
 To: <truth@crowdsourcethetruth.org>


 ---------- Forwarded message ---------
 From: Robert Steele <robert.david.steele.vivas@gmail.com>
 Date: Sat, Oct 21, 2017 at 6:23 AM
 Subject: Re: what's your situation?
 To: Defango <defango@gmail.com>




E-mail message header depicting e-mail messages to STEVEN BISS, attorney for Robert

David Steele.


 E-mail message header depicting e-mail messages to STEVEN BISS, attorney for Robert

 David Steele, stevenbiss@earthlink.net. Thomas Schoenberger is tstger13@gmail.com


 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jul 2, 2019 at 12:51 PM
 Subject: Fwd: Blind CCed
 To: Jason Goodman <truth@crowdsourcethetruth.org>


 ---------- Forwarded message ---------
 From: Th Stg <tstger13@gmail.com>
 Date: Thu, Nov 22, 2018 at 7:32 AM
 Subject: Re: Blind CCed
 To: Defango <defango@gmail.com>
 Cc: Steven S. Biss <stevenbiss@earthlink.net>




                                                 7
        Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 8 of 13




E-mail message header depicting e-mail messages from BETH “BLACKBURN” BOGAERTS.


    E-mail message header depicting e-mail messages from Beth “Blackburn” Bogaerts,
    Foxfire2112@protonmail.com (forwarded to Defendant).

    ---------- Forwarded message ---------
    From: Defango TV <defango@gmail.com>
    Date: Tue, Jul 2, 2019 at 12:50 PM
    Subject: Fwd: Cease and desist
    To: Jason Goodman <truth@crowdsourcethetruth.org>

    ---------- Forwarded message ---------
    From: Beth <Foxfire2112@protonmail.com>
    Date: Tue, Jun 12, 2018 at 4:40 PM
    Subject: Re: Cease and desist
    To:
    Cc: Defango <defango@gmail.com>, Steven S. Biss <stevenbiss@earthlink.net>




    E-mail message header depicting e-mail messages from Beth “Blackburn” Bogaerts,
    Foxfire2112@protonmail.com (forwarded to Defendant).


    ---------- Forwarded message ---------
    From: Defango TV <defango@gmail.com>
    Date: Wed, Jun 26, 2019 at 8:51 AM
    Subject: Fwd: HAZMAT
    To: WellTraveledFox <Foxfire2112@protonmail.com>



    ---------- Forwarded message ---------
    From: amethetanya <atanya1111@gmail.com>
    Date: Fri, Jun 30, 2017, 6:47 PM
    Subject: HAZMAT
    To: Robert Steele <robert.david.steele.vivas@gmail.com>, Defango <Defango@gmail.com>

\




                                                   8
     Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 9 of 13




E-mail message header depicting e-mail messages from TYROAN SIMPSON, aka Frank

bacon (forwarded to Defendant).


 E-mail message header depicting e-mail messages from Tyroan Simpson, aka Frank bacon
 (forwarded to Defendant), e-mail address tyroan@mac.com.

 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jul 2, 2019 at 12:50 PM
 Subject: Fwd: [New post] Seeking a Contract (By the Hour) Specialist
 To: Jason Goodman <truth@crowdsourcethetruth.org>

 ---------- Forwarded message ---------
 From: Tyroan Simpson <tyroan@mac.com>
 Date: Fri, Dec 15, 2017 at 12:41 PM
 Subject: Fwd: [New post] Seeking a Contract (By the Hour) Specialist
 To: Robert Steele <robert.david.steele.vivas@gmail.com>, <faddat@gmail.com>,
 <norcalanon707@protonmail.com>, <Defango@gmail.com>, <Stevenbiss@earthlink.net>



 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jun 18, 2019 at 7:57 AM
 Subject: Fwd: Please do NOTHING in relation to Jason Goodman that is in any way connected to me
 To: <truth@crowdsourcethetruth.org>


 Frank Bacon is Tyroan Simpson. The Brother of Tanya Cornwall the wife of Steven Biss

 ---------- Forwarded message ---------
 From: Tyroan Simpson <tyroan@mac.com>
 Date: Sat, Dec 2, 2017 at 12:14 PM
 Subject: Re: Please do NOTHING in relation to Jason Goodman that is in any way connected to me
 To: Robert Steele <robert.david.steele.vivas@gmail.com>
 Cc: Defango <Defango@gmail.com>, Steven S. Biss <Stevenbiss@earthlink.net>




                                                    9
    Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 10 of 13




E-mail message header depicting e-mail messages from TANYA CORNWELL, supposed wife

of Steven Biss, attorney to Robert David Steele.



 E-mail message header depicting e-mail messages from Tanya Cornwell,
 atanya1111@gmail.com supposed wife of Steven Biss, attorney to Robert David Steele.

 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jun 18, 2019 at 8:44 AM
 Subject: Fwd: sorry!
 To: <truth@crowdsourcethetruth.org>, <dseaman@gmail.com>


 ---------- Forwarded message ---------
 From: amethetanya <atanya1111@gmail.com>
 Date: Sun, Jul 2, 2017 at 8:49 AM
 Subject: sorry!
 To: Defango <Defango@gmail.com>




 E-mail message header depicting e-mail messages from Tanya Cornwell,
 atanya1111@gmail.com supposed wife of Steven Biss, attorney to Robert David Steele.


 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jun 18, 2019 at 8:44 AM
 Subject: Fwd: biggest lie on earth is to hide
 To: <truth@crowdsourcethetruth.org>, <dseaman@gmail.com>



 ---------- Forwarded message ---------
 From: amethetanya <atanya1111@gmail.com>
 Date: Fri, Jun 30, 2017 at 10:34 PM
 Subject: biggest lie on earth is to hide
 To: Robert Steele <robert.david.steele.vivas@gmail.com>, Defango <Defango@gmail.com>




                                               10
    Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 11 of 13




E-mail message regarding supposed involvement of Defendant with foreign intelligence
organizations


 ---------- Forwarded message ---------
 From: Defango <defango@gmail.com>
 Date: Tue, Nov 21, 2017 at 3:28 PM
 Subject: Loomer
 To: Manuel Chavez III <defango@gmail.com>



 You didn’t get this from me, from a Source... Jason Goodman is on the payroll of a man named Arnan
 Milchan. Arnan has Jason doing work partly out of blackmail. Jason was at parties with a producer
 named Brian Singer and there were underaged boys and girls. Jason was being paid $2.788 a week and
 its now up to $3500 a week. Laura Loomer is making $7000 a week from Milchan. Black Cube feed them
 info. Jason found out that Milchan is paying Loomer twice as much as him and thats why they had this
 fight. Please do not tell anyone how you got this info. Goodman's job is to deflect attention from Rahm
 Emanuel , Chuck Schumer and DWS. Rahm secretly paid Pakistani prosecutors 3 million in hush money
 in March 2009 to make a ton of fraud charges go away. The money came from Israel. The Awan's have
 been spying for Israel since 2007-2008 with Schumer as the king pin. Now Milchan works with a guy
 named Avi Hersh. I know you and T and others know some of this stuff, but now you know the full
 story. Also, Alan Dershowitz has over 7 hours of Orgy Island vid hidden and his vid file is called
 Insurance, the same name as Schumer's boy Anthony Wiener. Please keep my name out of this. I focus
 on Vegas and Seth. But this is blow away stuff. Goodman will freak when you expose this. It comes
 directly from a CIA guy on our team




E-mail message header depicting e-mail messages from THOMAS SCHOENBERGER



 E-mail message header depicting e-mail messages from Thomas Schoenberger (forwarded to
 Plaintiff) tstger13@gmail.com


 ---------- Forwarded message ---------
 From: Defango TV <defango@gmail.com>
 Date: Tue, Jun 18, 2019 at 8:03 AM
 Subject: Fwd: Hmmm
 To: <truth@crowdsourcethetruth.org>


 ---------- Forwarded message ---------
 From: Th Stg <tstger13@gmail.com>
 Date: Thu, Sep 6, 2018 at 7:03 PM
 Subject: Hmmm
 To: Defango <defango@gmail.com>




                                                   11
    Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 12 of 13




E-mail message of Manuel Chavez, III to the Plaintiff concerning Defendant.



 defango<defango@gmail.com>
 3/25/2021 12:29 AM
 To Spoliation Notice Copy truth@crowdsourcethetruth.org



 Thanks,

 I have not been working with D. George Swigert in any way to attack Jason Goodman. I have had no
 contact with Mr. Sweigert outside of these weird emails and wish both parties would leave me alone.

 Best,

 Manuel Chavez III

 On Wed, Mar 24, 2021 at 10:47 AM Spoliation Notice <spoliation-notice@mailbox.org> wrote:
 Many thanks.

 But the question before the Court is this:

 Have you been working with D. George Sweigert in a plan to attack Jason Goodman.

 That is Mr. Goodman's allegations.

 Best,




The undersigned hereby attests that the foregoing exhibits are true reproductions of the original

source documents.

Signed this thirteenth (4/13) day of April 2021.

                                         Respectfully,




                                         D. Geo. Sweigert




                                                   12
    Case 1:18-cv-08653-VEC-SDA Document 242 Filed 04/12/21 Page 13 of 13




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the thirteenth (4/13)
day of April, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov       truth@crowdsourcethetruth.org




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959




                                            13
